Citation Nr: 0303387	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a psychiatric disorder, to include 
PTSD. 

In a supplemental statement of the case issued in May 2002, 
the RO denied the veteran's claim for service connection for 
a psychiatric disorder, to include PTSD, on the merits.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Therefore, the Board must determine whether new 
and material evidence has been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, since the prior final decision.

In a June 2002 statement, the veteran requested that he be 
scheduled for a personal hearing.  In August 2002, however, 
the veteran contacted the RO and indicated that he wanted to 
withdraw his hearing request and have his case transferred to 
the Board.  Accordingly, the veteran's hearing request has 
been withdrawn.  38 C.F.R. § 20.702(e) (2002). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed September 1997 rating decision declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis of new and material evidence. 

3.  The additional evidence presented since September 1997 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

1.  The September 1997 rating decision which declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis of new and material evidence is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  The additional evidence presented since September 1997 is 
new and material, and the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue on 
appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The VCAA appears to have left intact the requirement that 
a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A.  

However, the United States Court of Appeals for Veterans 
Claims (Court) held that the duty-to-notify provisions of the 
VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, the 
RO undertook action that is consistent with the notification 
and assistance provisions of the VCAA as it relates to new 
and material evidence claims, and then adjudicated the 
veteran's claim based on all of the evidence of record.  The 
April 1999 rating decision on appeal; the statement of the 
case issued in August 1999; the supplemental statements of 
the case issued in April 2000, November 2000, and May 2002; 
and letters dated May 2001 notified the veteran of the 
evidence needed to reopen and prove his claim.  The veteran 
was also provided an opportunity to submit such evidence.  
Moreover, the statement of the case notified the veteran of 
the regulations pertinent to new and material evidence 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunity to present 
evidence and argument in support of his claim.  The May 2001 
letters also notified the veteran of the VCAA, and specified 
the evidence the veteran needed to submit and what evidence 
VA would obtain.  

In sum, the Board finds that the guidance provided to the 
veteran in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

II.  Discussion

The Board will first discuss the relevant law and regulations 
pertaining to service connection, the relevant law and 
regulations concerning new and material evidence, and provide 
an analysis as to whether the evidence submitted since the 
final decision is new and material sufficient to reopen the 
veteran's claim. 

A.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2002).  Certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2002).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R.      § 3.303(b) (2002).  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The Board notes that 38 C.F.R. § 3.304(f), was amended twice 
while the veteran's appeal was pending.  The first amendments 
were promulgated in 1999, but became effective retroactive to 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendments became effective March 7, 2002.  See Post- 
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The Board finds that the 
pre-1997 and 1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  The 1997 amendments primarily codified the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997) 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The 2002 amendment primarily 
codifies VA's existing manual procedures that pertain to PTSD 
claims resulting from personal assault.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for posttraumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The General Counsel stated 
that the term "combat" is defined to mean "a fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  That opinion further states that the 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

B. New and Material Evidence

In this case, an original claim for service connection for a 
nervous condition, to include PTSD, was denied by the RO in 
July 1990.  That decision was affirmed by the Board in 
October 1991.  In denying the veteran's claim, the Board 
determined that the veteran suffered from an acute conversion 
disorder in service that had resolved, that a chronic 
psychiatric disorder was not shown in service or for many 
years after service, that PTSD had not been clinically 
demonstrated, and that none of the medical records included a 
description of specific in-service stressors. 

The veteran attempted to reopen his claim for an acquired 
psychiatric disorder, to include PTSD, on several occasions.  
The RO declined to reopen the veteran's claim in July 1995, 
December 1995, December 1996, and September 1997.  In the 
most recent decision of September 1997, the RO explained that 
the newly submitted evidence did not show a clear diagnosis 
of PTSD or a verified in-service stressor.  

The veteran was notified of that decision and of his 
appellate rights in an October 1997 letter but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.

In February 1998, the veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  When a claim to reopen is presented, a two-
step analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Since the current claim was filed in 
February 1998, the old version of the regulation, as set 
forth above, is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

C.  Analysis

The evidence associated with the claims file subsequent to 
the September 1997 RO decision consists of VA and private 
medical records, some of which list diagnoses of PTSD, 
depression and dysthymia.  For example, records from 
Cumberland River Comprehensive Care Center dated June 1999 
and November 2001 include diagnoses of chronic PTSD and major 
depressive disorder.  A psychiatric evaluation performed in 
June 2000 in connection with a claim for Social Security 
Administration (SSA) benefits confirms that the veteran 
suffers from PTSD and major depressive disorder.  Finally, VA 
outpatient treatment records dated from 1997 to 2000 show 
treatment for PTSD, major depression, dysthymia, and alcohol 
abuse in remission.  The record also includes a chronology of 
attacks on Cam Ranh Bay, which is consistent with the 
veteran's statements concerning his alleged stressors 
involving mortar and rocket attacks.  The record shows that 
the veteran was stationed at Cam Ranh Bay during these 
attacks.

As noted above, the missing evidence at the time of the 
September 1997 RO decision was a diagnosis of PTSD and a 
verified in-service stressor.  Since evidence submitted 
subsequent to that decision contains a diagnosis of PTSD, as 
well as evidence indicating that the veteran may have 
experienced stressful events in service, the Board concludes 
that the veteran has submitted new and material evidence 
which is sufficient to reopen the previously denied claim.  
Therefore, the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened. 

Although the veteran's claim is reopened, the Board finds 
that additional development is needed before it can 
adjudicate the claim on the merits.  Therefore, the Board 
will undertake additional development, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing the issue on 
appeal. 




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and, to this extent only, the 
appeal is granted.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

